        Case 1:20-cv-01419-APM Document 186 Filed 12/31/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 DOMINGO ARREGUIN GOMEZ, ET AL.,
                                 Plaintiffs,
            v.
                                                     Case No. 1:20-cv-01419
 DONALD J. TRUMP, PRESIDENT OF THE
 UNITED STATES OF AMERICA, ET AL.,
                                 Defendants.




                       NOTICE OF WITHDRAWAL OF COUNSEL

Pursuant to LCvR 83.6(b), I respectfully request that the Clerk withdraw my appearance as

counsel for Amici Curiae Leading Companies and Business Organizations, who will continue to

be represented by other attorneys of Gibson, Dunn & Crutcher LLP listed on the docket.



Dated: December 31, 2020                           Respectfully submitted,

                                                   /s/ Stuart F. Delery
                                                   Stuart F. Delery, SBN 4498}90
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036-5306
                                                   Tel.: 202-955-8500
                                                   Fax: 202-467-0539
                                                   sdelery@gibsondunn.com




                                               1
        Case 1:20-cv-01419-APM Document 186 Filed 12/31/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of December, 2020, I caused a copy of the foregoing

to be served upon all parties via CM/ECF.



                                            /s/ Stuart F. Delery
                                            Stuart F. Delery
